EXHIBIT 10.57

PERCEPTRON, INC.

FIRST AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT FOR TEAM MEMBERS

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is made
effective as of __________________ (the “Grant Date”), between Perceptron, Inc.,
a Michigan corporation (hereinafter called the “Corporation”), and
__________________, hereinafter referred to as the “Grantee.”  Capitalized terms
not otherwise defined herein shall have the same meanings as in the Perceptron,
Inc. First Amended and Restated 2004 Stock Incentive Plan, as may be amended
from time to time (the terms of which are hereby incorporated by reference and
made a part of this Award Agreement) (the “Plan”).

1.

Grant of the Restricted Stock Units.  Subject to the terms and conditions of the
Plan and the additional terms and conditions set forth in this Award Agreement,
the Corporation hereby grants to the Grantee ____________________ restricted
stock units (hereinafter called the “Restricted Stock Units”).  The Restricted
Stock Units shall vest and become nonforfeitable in accordance with Section 2
hereof. In the event of any conflict between the Plan and this Agreement, the
terms of the Plan shall control, it being understood that variations in this
Agreement from terms set forth in the Plan shall not be considered to be in
conflict if the Plan, whether explicitly or implicitly, permits such variations.

2.

Restriction Period.

(a)  The Restricted Stock Units subject to this Award Agreement are restricted
from transfer until the restrictions lapse.  Subject to the Grantee’s
termination of employment or services with the Corporation or a Subsidiary, as
described in Section 3, below, the Restricted Stock Units subject to this Award
Agreement shall vest in tranches as follow:  33-1/3% on ______________, 33-1/3%
on ______________and 33-1/3% on ______________ (individually, or in the
aggregate, a “Restriction Period”).  Upon the lapse of the restrictions and
subject to the tax withholding requirements described in Section 23 below, each
vested Restricted Stock Unit shall be settled in the form of one share of the
Corporation’s Common Stock.

(b)  Notwithstanding the provisions of Section 2(a), the Restricted Stock Units
subject to this Award Agreement shall become 100% vested and nonforfeitable and
all restrictions shall lapse, subject to the tax withholding requirements
described below upon the earliest to occur of either of the following:

(i) In the event that a successor corporation (or the parent or a subsidiary
thereof or the parent of the Corporation following a reverse triangular merger)
refuses to assume or substitute for the Restricted Stock Units; and

(ii)  If the Grantee’s employment or service is terminated without “Cause” or,
if the Grantee is a party to a written severance agreement with the Corporation
or a Subsidiary, by the Grantee for “Good Reason” (as defined in such agreement
as in effect from time to time), which termination occurs in connection with or
after the occurrence of a Change in Control, but not more than three years
thereafter.

(iii) For purposes of this Section 2(b), “Cause” means (A) if the Grantee is a
party to a written severance agreement with the Corporation or a Subsidiary,
“Cause” as defined in such agreement, as in effect from time to time, and (B) in
all other cases, (i) personal dishonesty in connection with the performance of
services for the Corporation, (ii) willful misconduct in connection with the
performance of services for the Corporation, (iii) conviction for violation of
any law involving imprisonment that interferes with performance of duties or
moral turpitude, (iv) repeated and intentional failure to perform stated duties,
after written notice is delivered identifying the failure, and it is not cured
within 10 days following receipt of such notice, (v) breach of a fiduciary duty
to the Corporation, or (vi) breach of the Proprietary Information and Invention
Agreement or, to the extent executed by the Grantee, the Perceptron Executive
Agreement Not to Compete.

3.

Termination.  Except as described in Section 2, if the Grantee’s employment or
services are terminated for any reason, the Grantee’s right to the Restricted
Stock Units subject to this Award Agreement and still subject to a Restriction
Period automatically shall terminate and be forfeited by the Grantee.  The
Committee retains the right to accelerate or waive restrictions on the
Restricted Stock Units covered by this Award Agreement.

 

 

--------------------------------------------------------------------------------

 

4.

Securities Laws.  The Corporation may require the Grantee to make or enter into
such written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Award Agreement.  Anything to the contrary herein notwithstanding, the
granting of the Restricted Stock Units hereunder and the Corporation’s issuance
of any Common Stock upon vesting of such Restricted Stock Units shall be subject
to such compliance with federal and state laws, rules and regulations applying
to the authorization, issuance or sale of securities, and applicable stock
exchange requirements, as the Corporation deems necessary or advisable.

5.

Transferability.  This Award and the Restricted Stock Units subject to this
Award may not, at any time, be transferred, sold, assigned, pledged,
hypothecated or otherwise disposed of unless such transfer, sale, assignment,
pledge, hypothecation or other disposition complies with the provisions of this
Award Agreement and the terms of the Plan.  

6.

Disputes. As a condition of the granting of the Restricted Stock Units granted
hereby, the Grantee and the Grantee’s successors and assigns agree that any
dispute or disagreement which shall arise under or as a result of this Award
Agreement shall be determined by the Committee in its sole discretion and
judgment and that any such determination and any interpretation by the Committee
of the terms of this Award Agreement shall be final and shall be binding and
conclusive for all purposes.

7.

Adjustments.  In the event of any stock dividend, subdivision or combination of
shares, reclassification, or similar transaction affecting the shares covered by
this Award, determined by the Committee to be covered by this Section 7, a
proposed dissolution or liquidation of the Corporation, a merger of the
Corporation with or into another corporation where the Corporation is not the
surviving corporation, but its stock is exchanged for the stock of the parent
Corporation of the other party to the merger, the sale of substantially all of
the assets of the Corporation, the reorganization of the Corporation or other
similar transaction determined by the Committee to be covered by this Section 7,
a proposed spin-off or a transfer by the Corporation of a portion of its assets
resulting in the employment of the Grantee by the spin-off entity or the entity
acquiring assets of the Corporation, the rights of the Grantee shall be as
provided in Article 9 of the Plan and any adjustment therein provided shall be
made in accordance with Article 9 of the Plan.

8.

No Stockholder Rights Prior to Issuance of Shares.  

(a) The Grantee shall have no rights of a stockholder with respect to the
Restricted Stock Units granted under this Award Agreement.

(b) The Grantee shall not be entitled to any cash dividend or Dividend
Equivalents (as defined in the Plan) with respect to the Restricted Stock
Units.  Grantee’s stockholder rights arise only after the lapse of the
applicable Restriction Period when the associated Restricted Stock Units are
settled in shares of the Corporation’s Common Stock, commencing on the date on
which the stock certificate is issued (or book entry representing such shares
has been made and such shares have been deposited with the appropriate
book-entry custodian) evidencing the issuance of Common Stock pursuant to this
Award Agreement.

9.

No Guarantee of Employment.  Nothing contained in this Award Agreement or in the
Plan, nor any action taken by the Corporation or the Committee, shall conference
upon the Grantee any right with respect to continuation of Grantee’s employment
or other service to the Corporation or any Subsidiary, nor interfere in any way
with the right of the Corporation or any Subsidiary to terminate Grantee’s
employment or other service at any time, and if Grantee is an employee, the
Grantee’s employment is and shall remain employment at will, except as otherwise
specifically provided by law or in an employment agreement between the Grantee
and the Corporation.

10.

Notices.  Every notice relating to this Award Agreement shall be in writing and
if given by mail shall be given by registered or certified mail with return
receipt requested. All notices to the Corporation shall be delivered to the
Secretary of the Corporation at the Corporation's headquarters or addressed to
the Secretary of the Corporation at the Corporation's headquarters. All notices
by the Corporation to the Grantee shall be delivered to the Grantee personally
or addressed to the Grantee at the Grantee’s last residence address as then
contained in the records of the Corporation or such other address as the Grantee
may designate. Either party by notice to the other may designate a different
address to which notices shall be addressed. Any notice given by the Corporation
to the Grantee at the Grantee’s last designated address shall be effective to
bind any other person who shall acquire rights hereunder.

2

--------------------------------------------------------------------------------

 

11.

Limitation on Obligations.  The Corporation’s obligation with respect to the
Restricted Stock Units granted hereunder is limited solely to the delivery to
the Grantee of Common Stock on the date when such shares are due to be delivered
hereunder, and in no way shall the Corporation become obligated to pay cash in
respect of such obligation.  This Award Agreement shall not be secured by any
specific assets of the Corporation or any of its Subsidiaries, nor shall any
assets of the Corporation or any of its Subsidiaries be designated as
attributable or allocated to the satisfaction of the Corporation’s obligations
under this Award Agreement.  In addition, the Corporation shall not be liable to
the Grantee for damages relating to any delays in issuing the stock certificates
to the Grantee (or Grantee’s designated entities), any loss of the certificates,
or any mistakes or errors in the issuance of the certificates or in the
certificates themselves.

12.

Code Section 409A.  This Award and the Restricted Stock Units granted hereunder
are intended to be exempt from, or in compliance with, Code Section 409A, and
this Award Agreement is to be construed accordingly.

13.

Foreign Law Restrictions.  Notwithstanding anything herein to the contrary, the
Corporation’s obligations to deliver Common Stock pursuant to a Restricted Stock
Unit granted hereunder is subject to compliance with the laws, rules and
regulations of any foreign nation applying to the authorization, issuance or
sale of securities, providing of compensation, transfer of currencies and other
matters, as may apply to the Grantee, if a resident of a foreign nation.  To the
extent that the Corporation is restricted in accordance with such foreign laws
from delivering shares of Common Stock to the Grantee as would otherwise be
provided for in this Agreement, the Corporation shall be released from such
obligation and shall not be subject to the claims of the Grantee hereunder with
respect hereto.

14.

Governing Law.  Except to the extent governed by applicable federal law, the
validity, interpretation, construction and performance of this Award Agreement,
shall be governed by the laws of the State of Michigan without regard to its
choice of law rules.

15. Clawback Policy. Any shares of Common Stock issued to Grantee in settlement
of the Restricted Stock Units shall be subject to the Corporation's recoupment
policy, as in effect from time to time, if any, applicable provisions of this
Award Agreement shall be deemed superseded by and subject to the terms and
conditions of such policy from and after the effective date thereof, and
Grantee's consent shall not be required to an amendment to this Award Agreement
that is deemed necessary by the Corporation to ensure compliance with such
policy.

15.

Award Agreement Subject to Plan.  The Award Agreement shall be subject to all
terms and provisions of the Plan, to the extent applicable to the Restricted
Stock Units granted hereunder.  In the event of any conflict between this Award
Agreement and the Plan, the terms of the Plan shall control, it being understood
that variations in this Award Agreement from terms set forth in the Plan shall
not be considered to be in conflict if the Plan permits such variations.

16.

Counterparts. This Award Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

17.

Captions. The captions to the sections and subsections contained in this Award
Agreement are for reference only, do not form a substantive part of this Award
Agreement and shall not restrict or enlarge substantive provisions of this Award
Agreement.

18.

Parties in Interest. This Award Agreement shall bind and shall inure to the
benefit of the parties hereto, their respective permitted successors and
assigns.

19.

Complete Agreement.  This Award Agreement shall constitute the entire agreement
between the parties hereto and shall supersede all proposals, oral or written,
and all other communications between the parties relating to the subject matter
of this Award Agreement.

20.

Modifications.  The terms of this Award Agreement cannot be modified except in
writing and signed by each of the parties hereto.

3

--------------------------------------------------------------------------------

 

21.

Severability. In the event that any one or more of the provisions of this Award
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.  

22.

Payment of Taxes  Upon the lapse of each Restriction Period, the Grantee
authorizes the Corporation to withhold a sufficient number of shares from the
vested portion of the Grantee’s Award, with such shares being valued at Fair
Market Value on the date the applicable Restriction Period lapses, to satisfy
the Grantee’s then applicable withholding obligations for  income and employment
taxes associated with the then vested portion of the Award.  In the alternative,
the Grantee may elect to authorize the Corporation to withhold from the
Grantee’s cash compensation or tender a sufficient amount of cash to the
Corporation to satisfy the Grantee’s income and employment tax withholding
obligations, or a combination of two or more of the aforementioned three
methods.  The Corporation is not authorized to withhold more than is necessary
to satisfy the Grantee’s established tax withholding requirements for federal,
state and local obligations in connection with the vesting of any portion of the
Award.  Once the tax withholding requirements have been satisfied, the
Corporation shall deliver a stock certificate to the Grantee evidencing the
shares of Common Stock then issued under the Award, adjusted, if applicable, for
shares withheld to satisfy the Grantee’s tax withholding obligations.  The
Grantee is hereby advised to seek his or her own tax counsel regarding the
taxation of the grant of Restricted Stock Units made hereunder.  The Corporation
and its agents have not and are not providing any tax advice to the Grantee.

[Continued on next page.]

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation has caused the Award to be granted pursuant
to this Award Agreement on the Grant Date.

 

PERCEPTRON, INC.

 

By:  

Name:

Title:

*************************************************************

ACKNOWLEDGEMENT

By signing below, the Grantee acknowledges and agrees that:

•

A copy of the Plan and the Plan’s Prospectus have been made available to the
Grantee;

•

The Grantee has read and understands and accepts the conditions place on the
Restricted Stock, including the tax withholding requirements; and

•

If the Grantee does not return a signed copy of this Award Agreement to the
address shown below not later than 30 days after the Grant Date, the Restricted
Stock will be forfeited and the Award Agreement will terminate and be of no
further force or effect.

 

Perceptron, Inc.

Attention: President

47827 Halyard Drive

Plymouth, MI 48170

 

GRANTEE

 

 

Printed Name:____________________

Date: ____________________________

4812-8059-8152.1
074612\000001

5